    Case 2:20-cv-13153-JMV Document 16 Filed 01/07/21 Page 1 of 2 PageID: 238




NOT FOR PUBLICATION

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

                                               :
STEPHEN I. O. 1,                               :
                                               :                Civil Action No.
                       Petitioner,             :                20-13153 (JMV)
                                               :
               v.                              :            OPINION & ORDER
                                               :
WILLIAM ANDERSON,                              :
                                               :
                       Respondent.             :
                                               :

VAZQUEZ, District Judge:

       Before the Court are Angelina Nkoli Okwuego’s motions for an injunction and to vacate

immigration proceedings. (D.E. 13, 14.) Mrs. Okwuego is not a party in this case, and she is not

an attorney. Rather, she is the Petitioner’s wife. As Mrs. Okwuego is not a party in this case, she

may not file motions of this type or seek injunctive relief in this Court. See, e.g., Dail v. City of

Goldsboro, No. 10-451, 2011 WL 2293904, at *1 (E.D.N.C. June 9, 2011). To the extent she is

attempting to represent her husband’s interests, Mrs. Okwuego, as a layperson, cannot represent

another party or file motions on behalf of her husband. See, e.g., Schlemmer v. Cent. Intelligence

Agency, 804 F. App’x 127, 128 (3d Cir. 2020) (holding that a “non-attorney cannot represent

another party”). For those reasons, the Court will deny Mrs. Okwuego’s motions. Accordingly,

       IT IS, on this 7th day of January 2021,




1
  The Petitioner is identified herein only by his first name and the first initials of his surnames in
order to address certain privacy concerns associated with § 2241 immigration cases. The
identification of Petitioner in this manner comports with recommendations made by the Judicial
Conference of the United States’ Committee on Court Administration and Case Management.
  Case 2:20-cv-13153-JMV Document 16 Filed 01/07/21 Page 2 of 2 PageID: 239




       ORDERED that Mrs. Okwuego’s motion for an injunction and motion to vacate

immigration proceedings, (D.E. 13, 14.), are DENIED; and it is further

       ORDERED that the Clerk of the Court shall serve a copy of this Opinion and Order on

Petitioner and Mrs. Okwuego by regular U.S. mail.

                                                    ________________           ____________
                                                    JOHN MICHAEL VAZQUEZ
                                                    United States District Judge




                                               2
